Case Number

     

 

199-83873-2019

199-83874-2019

199-83879-2019

199-83890-2019

199-83891-2019

199-83892-2019

199-83893-2019

199-83894-2015

199-83931-2019

199-83941-2019

199-83948-2019

199-83951-2019

219-83880-2019

219-83895-2019

219-83896-2019

Case 4:18-cv-00247-ALM Document 141-2 Filed 03/16/20 Page 1 of 7 PagelID #: 3537

Defendant

Griffin, Lazarius Johnquez

Griffin, Lazarius Johnquez

Garcia, Juan Antonio

Chapman, Christopher John
Chapman, Christopher John

Chapman, Christopher John

Hemmerling, Cason Dillon

Hemmerling, Cason Dillon

Green, Veronica Lynne

Mizner, Gary Lee, Jr.

Shults, Heath Eugene

Tillman, Michael Midell, Jr.

Gibbs, Damon Jerome

HEWETT, JOHN ARCHIE

Wisernan, Dalbert Eart

REPORTABLE ACTIONS OF THE
GRAND JURY SEPTEMBER 26, 2019

Offense

DEL MARIJ >1/4 OZ<=5LBS, A380-
061919-02

DEL MARIJ >1/4 OZ<=5LBS, A380-
061919-03

CONTINUOUS VIOLENCE AGAINST THE
FAMILY

POSS CS PG 1 <1G

UNL POSS FIREARM BY FELON
POSS CS PG 2 < 16, arr for F3

POSS CS PG 1 <1G

TAMPER/FABRICATE PHYS EVID
W/INTENT TO IMPAIR

VIOL BOND/PROTECTIVE ORDER
ASSAULT/STALK IAT, Arr for VPO

ASSAULT FAM/HOUSE MEM IMPEDE
BREATH/CIRCULAT, Fi9013214

CONTINUOUS VIOLENCE AGAINST THE
FAMILY, 19-249

POSS CS PG 1 <1G

CONTINUOUS VIOLENCE AGAINST THE
FAMILY, arr for Asit BI FM

MAN DEL CS PG 1 > =4G<2006

MAN DEL CS PG f > =4G<200G6

State Jail
State Jail
Third Degree
State Jail
Third Degree
State Jail
State Jail
Third Degree
Third Degree
Third Degree
Third Degree
State Jail

Third Degree

First Degree

First Degree

McKinney

McKinney

CccsoO

Plano

Plano

Plano

McKinney

McKinney

Princeton

Dallas

Frisco

Plano

McKinney

Calina

Calina

18-006572

18-006543

18076392

XX-XXXXXXX

19-149653

19-149653

19-003855

19-003855

19106832

013214-2019

19056343

19-36654

19-005748

GJ

Result

True Bill of
Indictment
True Bill of
Indictment
True Bill of
Indictment
True Bill of
Indictment
True Bill of
Indictment
True Bill of
Indictment
True Bill of
Indictment
True Bill of
Indictment
True Bill of
Indictment

True Bill of
Indictment
True Bill of
Indictment
True Bill of
Indictment
True Bill of
Indictment
True Bil cf
Tnaictment

  
219-83897-2019

219-83907-2019

219-83908-2019

219-83923-2019

219-83935-2019

219-83936-2019

219-83939-2019

219-83953-2019

296-83875-2019

296-83876-2019

296-83881-2019

296-83884-2019

296-83886-2019

296-83887-2919

295-83888-2719

296-83889-2019

Case 4:18-cv-00247-ALM Document 141-2 Filed 03/16/20 Page 2 of 7 PagelID#: 3538

Wiseman, Dalbert Ear!

Pardue, Van Vincent

Pardue, Van Vincent

Bull, Ashley

Hiruye, Jonathon Jafet
IQBAL, ADNAAN
Mendez, Sergio
Vargas, Tomas

Mauala, Lehua Deann

Mauala, Lehua Deann

Greene, Tamesha Niccle

Owen, Kendra Rocheile
Carillo, Ciro, Ir.
Cariilo, Cire, Jr.
Cariio, Cire, Jr.

Carillo, Cire, Jr,

REPORTABLE ACTIONS OF THE
GRAND JURY SEPTEMBER 26, 2019

TAMPER/FABRICATE PHYS EVID
W/INTENT TO IMPAIR

TAMPER/FABRICATE PHYS EVID
W/INTENT TO IMPAIR, M401-2-17-19-
PPD1 arr for Poss Dang Drug

TAMPER/FABRICATE PHYS EVID
W/INTENT TO IMPAIR, 2019-P-166
POSS CS PG | <1G, F-19-1285R

POSS CS PG 1 <1G

POSS CS PG 1 >=1G<4G, 2019-P-456
POSS CS PG 1 >=1G<4G

POSS CS PG 2 < 1G

UNL POSS FIREARM BY FELON

POSS CS PG 1 >=1G<4G

ABANDON ENDANGER CHILD CRIMINAL
NEGLIGENCE, re-indictment of 296-81949-
2017, 6-01262017-4

MAN DEL CS PG 1 >=4G<200G, 380A-
196207-4S0

POSS CS PG 3 < 28G DFZ IAT
MAN DEL CS PG 1 >=4G<2C0G, arr for
F2

MAN DEL CS PG 1 >=1G<4G, arr for F3

MAM DEL CS PG 1 >=1G<46, arr for F3

Third Degree

Third Degree

Third Degree

State Jail
State Jail
Third Degree

Third Degree
State Jail

Third Degree

Third Degree

State Jail

First Degree
State Jail

First Degree

Celina

Plano

Plano

Richardson

Plano

Plano

Frisco

Plano

McKinney

McKinney

McKinney

Coilin County
Sheriff's
Plano

Plano

Secend Degree Piano

Second Degree Planc

19090796

19-028383

19-028383

2019000597
79

19-43028

19-11123

19038520

19-30232

19-003873

19-003873

17-000653

19007347

2019-
00166661

2 19-
00166661
2019-
SO16b661

2015-

True Bill of
Indictment

True Bill of
Indictment

True Bill of
Indictment
True Bill of
Indictment
True Bill of
Indictment
True Bill of
Indictment

True Bill of
Indictment
True Bill of
Indictment

True Bill of
Indictment

True Bill of
Indictment

True Bill of
Indictment

True Bill of
Indictment
True Bill of
Indictment
True Bill of
Inchetrrent

Trae Bull of

Indictment” <

Trus Bilot

indictment

 
296-83920-2019

296-83937-2019

296-83944-2019

296-83950-2019

296-83952-2019
366-83877-2019

366-83882-2019

366-83898-2019
366-83899-2019
366-83909-2019
366-83910-2019
366-83911-2019
366-33912-2019
366-83913-2019
366-83914-2019

366-839 15-2019

Case 4:18-cv-00247-ALM Document 141-2 Filed 03/16/20 Page 3 of 7 PagelID #: 3539

Ballard, Douglas Glenn

Jones, Narada Sherrod

Primm, Conan Lee

Steghaus, Richard Wesley
Uliom, Dylan Thomas
Bankston, Michael! Lee
Norman, Anthony
Champagne

Holt, Miranda Leighann
Iselt, Brian David

Paul, Jeremy Taylor
Paul, Jeremy Taylor
Rodriguez, Joshua
Rodriguez, Joshua
Rodriguez, Josue Daniel
Strawn, Taylor Rene

Strawn, Taylor Rene

REPORTABLE ACTIONS OF THE
GRAND JURY SEPTEMBER 26, 2019

ASSAULT FAM/HOUSE MEM IMPEDE
BREATH/CIRCULAT

POSS CS PG 1 <1G

BURGLARY OF HABITATION

POSS CS PG 1 <1G

POSS CS PG 1 <1G, F-19-1275-R

AGG ASSAULT W/DEADLY WEAPON

ASSAULT FAM/HOUSE MEM IMPEDE
BREATH/CIRCULAT

POSS CS PG 1 <1G

POSS CS PG 1 <1G

POSS CS PG 1 <1G

MAN DEL CS PG 2 OR 2-A
> =4G6<400G

MAN DEL CS PG 2 OR 2-A

>=4G6<400G, 19-052
TAMPER/FABRICATE PHYS EVID
W/INTENT TO IMPAIR, 19-053

MAN DEL CS PG 2 OR 2-A

> =4G<4006

MAN DEL CS PG 1 > =46<200G, 2019-P-
217

MAN DEL CS PG 1 > =4G<2006, for
simulated CS

Third Degree

State Jail

Second Degree

State Jail

State Jail
Second Degree
Third Degree
State Jail
State Jail
State Jail
First Degree
First Degree
Third Degree
First Degree
First Degree

First Degree

Frisco

Plano

Frisco

Plano

Richardson

Plano

McKinney

Melissa

Melissa

Plano

Plano

Frisco

Frisco

Frisco

Plano

Plano

1904863

19-41798

19043260

19-34554

19-00050100

19-131090

19-004400-C

19053785

19053785

19-42607

19-42607

19012291

19012525

19012291

19-37485

19-465234

True Bill of
Indictment

True Bill of
Indictment

True Bill of
Indictment

True Bill of
Indictment

True Bill of
Indictment
True Bill of
Indictment
True Bill of
Indictment
True Bill of
Indictment
True Bill of
Indictment
True Bill of
Indictment
True Bill of
Indictment

True Bill of
Indictment

True Bill of
Indictment
True Bill of
Indictment
True Bill of
Indictment
True Bill of
Indictment
366-83916-2019

366-83917-2019

366-83929-2019

366-83933-2019

380-83918-2019

380-83922-2019

380-83932-2019

380-83940-2019

380-83942-2019

380-83946-2019

401-83885-2019

401-83903-2019

401-83904-2019

401-83905-2019

401-83906-2019

401-83921-2019

Case 4:18-cv-00247-ALM Document 141-2 Filed 03/16/20 Page 4 of 7 PagelID#: 3540

Strawn, Taylor Rene

Strawn, Taylor Rene

Garza, Catarino

Harris, Roy Lee, III
Adams, Tyrone, Jr.
Berry, Joshua

Griggs, Jason Michael

Millican, Justin Daniel

Nelon, Robert Allen

Sheafer, Jaqueline Nicole

Rushing, Joshua

Nguyen, Quang Tran

Nguyen, Quang Tran

Tran, Louis

Tran, Louis

Becerril, Nataly

REPORTABLE ACTIONS OF THE
GRAND JURY SEPTEMBER 26, 2019

POSS CS PG 1 <1G

MAN DEL CS PG 1 >=4G<200G, 2019-P-

241
POSS CS PG 1 <1G

TAMPER/FABRICATE PHYS EVID

W/INTENT TO IMPAIR

POSS CS PG 2 < 1G, F-19-1232-R

POSS CS PG 2 < 1G

POSS CS PG 1 <1G

POSS CS PG 1 <1G

MAN DEL CS PG 1 >=4G<200G, arr for

poss cs
POSS CS PG 2 >= 1G<4G

ASSAULT FAMILY/HOUSEHOLD MEMBER
PREV CONV IAT, arr for Burg Hab,

A38005081962

POSS CS PG 2 >= 4G<400G

POSS CS PG 2 >= 4G<400G, for PG3

POSS CS PG 2 >= 4G<400G

POSS C5 PG 2>= 4G<400G, for PG3

POSS CS PG 1 <1G

State Jail

First Degree

State Jail

Third Degree

State Jail
State Jail
State Jail
State Jail
First Degree
Third Degree

Third Degree

Second Degree

Second Degree

Second Degree

Second Degree

State Jaii

Plano

Plano

McKinney

Melissa

Richardson

Celina

Frisco

Plano

Plano

Plano

McKinney

DPS

DPS

DPS

OPS

Frisco

19-46539

19-41304

19-003 108-A

19031370

19-00019161

19033349

19037923

19-40894

19-42181

19-33991

19-003683

19040950

True Bill of
Indictment

True Bill of
Indictment

True Bill of

Indictment
True Bill of

Indictment
True Bill of
Indictment
True Bill of
Indictment
True Bill of
Indictment
True Bill of
Indictment
True Bill of
Indictment
True Bill of
Indictment

True Bill of
Indictment

True Bill of
Indictment

True Bill of
Indictment

True Bill of
Indictment
True Bill of
Indictment

      

TUR

 
401-83924-2019

401-83934-2019

401-83938-2019

401-83943-2019

401-83949-2019

416-83878-2019

416-83883-2019

416-83900-2019

416-83901-2019

416-83902-2019

416-83919-2019

416-83925-2019

416-83927-2019

416-83928-2019

416-83930-2019

416-3835945-2019

Case 4:18-cv-00247-ALM Document 141-2 Filed 03/16/20 Page 5 of 7 PagelID#: 3541

Carrasco, Jose
Hensley, Matthew Paul
Larry, Adrian Jamaal

PHIPPS, MARK ANTHONY

Staples, Emmett Lee, III
Gajadien, Tushar

Oliver, Garrett Blake

Jones, Ashley Hope

Jones, Ashley Hope

Jones, Ashley Hope

Anwar, Milton

Cashiola, Phillip Ross

Culbertson, Jacob Hayes

Emerson, Matthew Alan

Givens, Paige Lee

Rutherford, Madison Lea

REPORTABLE ACTIONS OF THE
GRAND JURY SEPTEMBER 26, 2019

POSS CS PG 1 >=1G<4G, F-19-1289-R

MAN DEL CS PG 1A <20 AU, arr for poss

cs PGiA
POSS CS PG 2 < 1G

POSS CS PG 2 >= 1G6<4G

POSS CS PG 1 <1G

POSS CS PG 1 <1G, arr for

ABANDON ENDANGER CHILD CRIMINAL

NEGLIGENCE, F-19-1261-R

POSS CS PG 1 >=1G<4G, F-19-1260-R

ASSAULT FAM/HOUSE MEM IMPEDE

BREATH/CIRCULAT

1-4

AGG ASSAULT W/DEADLY WEAPON, arr
for Agg Asit , 19-238

ABANDON ENDANGER CHILD CRIMINAL
NEGLIGENCE, F-19-1262- arr for F2

STALKING, 380A1906187PPD

ASSAULT FAM/HOUSE MEM IMPEDE

BREATH/CIRCULAT

AGG ASSAULT W/DEADLY WEAPON,

F19136359

TAMPER/FABRICATE PHYS
W/INTENT TO IMPAIR

MAN DEL CS PG 1 >=4G<200G. arr for

Poss CS

EVID

Third Degree
State Jail
State Jail

Third Degree

State Jail
State Jail

Second Degree

State Jail

State Jail

Third Degree
Third Degree
Third Degree
Third Degree
Second Degree

Third Degree

First Degree

Richardson

McKinney

Anna

Plano

Frisco
Anna

Frisco

Richardson

Richardson

Richardson

Richarcson

Plano

McKinney

Dallas

McKinney

Frisco

2019000659
44

19-001327

19-000139

19-43974

19039762

19-000083

19059628

2019000396
42

2019003964
2

2019000396
42

2019000319
38

19-48349

19-00455i

136359-2019

19-004325

19025954

True Bill of
Indictment
True Bill of
Indictment
True Bill of
Indictment
True Bill of
Indictment
True Bill of
Indictment

True Bill of
Indictment
True Bill of
Indictment

True Bill of
Indictment

True Bill of
Indictment

True Bill of
Indictment

True Bill of
Indictment

True Bill of
Indictment

True Bill of
Indictment
True Bill of
indictment

True Bill of
Indictment

True Bill of

Indictment so."
ev

COTTA LAAN
Case 4:18-cv-00247-ALM Document 141-2 Filed 03/16/20 Page 6 of 7 PagelD#: 3542

REPORTABLE ACTIONS OF THE
GRAND JURY SEPTEMBER 26, 2019

Geils, Georgina Briana 201908660 AGG ASSAULT W/DEADLY WEAPON Second Degree Frisco 19057475 No Billed
Glass, Lindsey Megan 201907349 (bond SALE TO CERTAIN PERSON - Misdemeanor Plano 17-163591 No Billed
w/CCL) Alcohol Unassigned

Grigoryan, Vladimir 201903852 (C.B.) POSS CS PG 1 <1G State Jail Plano 19-40308 No Billed
Miller, Spencer Marion 201908250 ASSAULT FAM/HOUSE MEM IMPEDE Third Degree ‘Frisco 19054804 No Billed

BREATH/CIRCULAT

Shah, Syed Azfa Hussain 201903860 POSS CS PG 1 <1G State Jail Plano 19-40308 No Billed
Van Dyke, Jason Lee No Bond HARASSMENT Class B Plano 19-052189 No Billed

Misdemeanor

 
Case 4:18-cv-00247-ALM Document 141-2 Filed 03/16/20 Page 7 of 7 PagelID#: 3543

STATE OF TEXAS )
COUNTY OF COLLIN )
I, Lynne Finley, Dis'rict Clerk in and
do hereby certify that the above fe
original document as the same ap
Collia Gbunty, Teas Witness my
the ay of AA D., 20
LYNNE FIN
COLLEYCO

for Collin County Texas,

ing is a true and correct copy of the
ars on the file in the District Court,
nd and seal of said Court, this

EY, DISTRIGT CLERK ~\
i DEPUTY

     

 

 

 

   
  
 

   

VA Nyx

4

“iy /

 

\ s
JAIW ww
rn
